  Case 4:18-cv-00159-O Document 81 Filed 09/09/20                     Page 1 of 20 PageID 1258



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

KATHIE CUTRER,                                          §
                                                        §
        Plaintiff,                                      §
                                                        §
v.                                                      §         NO. 4 :18-cv-00159-O
                                                        §
TARRANT COUNTY LOCAL                                    §
WORKFORCE DEVELOPMENT                                   §
BOARD d/b/a TARRANT COUNTY                              §
WORKFORCE SOLUTIONS, AND                                §
INSPERITY INC.,                                         §         Hon. Reed O’Connor
                                                        §
                                                        §
        Defendants.                                     §


     PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO
               MODIFY SCHEDULING ORDER (DOCKET 70)


        COMES NOW Kathie Cutrer, Plaintiff in the above-styled and captioned

matter, and files this Response to Defendant’s Opposed Motion to Modify Scheduling

Order.



                                                 Respectfully submitted,

                                                 By:        _______________________________
                                                            Joshua Graham Trial Lawyers
                                                            6924 Glenview Dr.
                                                            North Richland Hills, Texas 76180
                                                            Tel: (817) 789-4000
                                                            Fax: (817) 789-4001

                                                            Joshua Stewart Graham
                                                            SBN: 24080736
                                                            jsg@joshuagraham.com

Response to Opposed Motion to Modify Scheduling Order                                    Page 1 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20                                                        Page 2 of 20 PageID 1259



Table of Contents

TABLE OF AUTHORITIES ....................................................................................................................3

FACTS ........................................................................................................................................................4


ARGUMENT ..............................................................................................................................................8

    (A)         DEFENDANT’S MOTION                     FAILS TO ESTABLISH THE LEGAL PREREQUISITES TO DEPOSE


    PLAINTIFF’S COUNSEL. .......................................................................................................................... 8

        1.      Other means exist to obtain the information requested by Defendant. ..................... 9

        2.      The information sought by Defendant is privileged. .................................................... 12

        3.      The information sought by Defendant is not crucial to the preparation of the case.

                16

    (B)         PLAINTIFF’S COUNSEL                    ANSWERED THE               REQUESTS           FOR     ADMISSIONS            BASED ON WHAT


    DEFENDANT PRESENTED. ..................................................................................................................... 17

CONCLUSION ........................................................................................................................................18

CERTIFICATE OF SERVICE ..............................................................................................................20




Response to Opposed Motion to Modify Scheduling Order                                                                                         Page 2 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20                              Page 3 of 20 PageID 1260



                                      TABLE OF AUTHORITIES


                                                       CASES

Chandler v. Phoenix Services, 2020 WL 487503 (Jan. 30, 2020) ................................. 7

Chandler v. Phx. Servs., 419 F. Supp. 3d 972 (N.D. Tex. 2019). .................................. 7

Chandler v. Phx. Servs., Civil Action No. 7:19-cv-00014-O, 2020 U.S. Dist. LEXIS

  15702 (N.D. Tex. Jan. 30, 2020). .......................................................................... 8, 12

In re Int’l Sys. & Controls Corp. Sec. Litig., 693 F.2d 1235, 1242 (5th Cir. 1982) .... 12

Indus. Clearinghouse, Inc. v. Browning Mfg. Div. of Emerson Elec. Co., 953 F.2d

  1004, 1008 (5th Cir. 1992) ........................................................................................ 12

Nguyen v. Excel Corp., 197 F.3d 200, 208 (5th Cir. 1999). ........................................... 8

Theriot v. Parrish of Jefferson, 185 F.3d 477, 491 (5th Cir. 1999) ............................. 12




Response to Opposed Motion to Modify Scheduling Order                                                      Page 3 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20           Page 4 of 20 PageID 1261



                                                FACTS

        1.      Plaintiff was retroactively fired by Tarrant County Workforce Solutions

(April 13, 2020) after she withdrew her consent to settle her discrimination claims

against Workforce Solutions (April 15, 2020) because, in part, Workforce Solutions

unilaterally established new conditions that were not in the settlement agreement

and told Plaintiff that it would not pay her as agreed unless the conditions were met.

See Appendix Tab 1.

        2.      Upon learning that Defendant had retroactively fired Plaintiff,

Defendant’s Counsel, John Ross, attempted to reframe Plaintiff’s termination by

stating that Plaintiff’s employment had been “contractually terminated” in an

apparent attempt to justify Defendant’s written termination for “performance”

reasons. See Appendix Tab 2.

        3.      Plaintiff suffers from a neurological disorder.

        4.      On or about July 15, 2020, Plaintiff had surgery. Plaintiff’s physician

prescribed her narcotics for pain, which have inhibited her ability to assist her

attorneys in the litigation process.

        5.      Plaintiff has a high risk of severe illness or death if she contracts

COVID-19, which statistically she has a high probability of contracting.

        6.      On or about March 31, 2020, Defendant’s counsel agreed to an informal

stay until the end of April 2020, and to confer afterward to reassess the situation.

        7.      Neither Defendant nor Plaintiff’s counsel conferred to reassess the

situation. Instead, on June 26, 2020, Defendant unilaterally restarted the litigation



Response to Opposed Motion to Modify Scheduling Order                        Page 4 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 5 of 20 PageID 1262



by filing a Motion for Summary Judgment based on admissions that Plaintiff did not

respond to, with the understanding that the case was still stayed.

        8.      On July 31, 2020, Plaintiff filed an Amended Request to Strike Deemed

Admission (Docket 47). Plaintiff attached to the Request admissions responses that

Plaintiff’s Counsel had diligently attempted to obtain from Plaintiff except that

Plaintiff was unable to adequately assist her attorney in providing answers, which

prompted her attorney to decline certifying the answers.

        9.      The discovery deadline in this matter closed on August 7, 2020.

        10.     On August 14, 2020, the parties appeared before this Court to argue and

answer questions on all outstanding issues before the court including Plaintiff’s

Request to Strike Deemed Admissions (Docket 47) and Plaintiff’s Motion to Stay and

in the Alternative Modify Scheduling Order (Docket 54).

        11.     This Court heard Plaintiff’s explanation that Plaintiff suffered from

several mental and medical ailments, including one that caused her to take

prescription narcotics. The Court learned that Plaintiff was recovering from surgery.

The Court learned that despite Plaintiff’s Counsel’s best efforts to communicate with

Plaintiff, Plaintiff was unable to adequately assist her attorney or swear under oath

that she was competent to give answers.

        12.     This Court, after hearing the arguments and explanations of counsel,

ordered the Deemed Admissions withdrawn and deferred its ruling on all issues

regarding the scheduling order and reopening discovery, including Plaintiff’s Motion

to Stay and in the Alternative Motion to Modify Scheduling Order. (Docket 54). This



Response to Opposed Motion to Modify Scheduling Order                         Page 5 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20                 Page 6 of 20 PageID 1263



Court ordered Plaintiff to respond to Defendant’s Request for Admissions. (Docket

60). Plaintiff’s counsel responded without Plaintiff’s assistance.

        13.     At the August 14, 2020 hearing, this Court ordered Plaintiff’s Counsel

to respond to the primary issues regarding exhausting administrative remedies

because those issues are dispositive; and presumably did not require Plaintiff’s

assistance in answering.

        14.     As explained in the August 14, 2020 hearing, Plaintiff’s counsel made a

calculated decision to close the law firm’s downtown office in an attempt to continue

operations and save the jobs of the Firm’s employees during a statewide shutdown

caused by the COVID-19 epidemic.

        15.     Since the time that Plaintiff has responded to Defendant’s Request for

Admissions,       Defendant       repeatedly       requested   certifications   of   Defendant’s

interrogatory and production responses despite Defendant knowing that Plaintiff was

unable to provide the certifications while on narcotic medications.                   At times,

Defendant’s Counsel copied and pasted the same content and sent it to Plaintiff’s

Counsel numerous times in the same day. Plaintiff’s Counsel responded to document

production requests despite Defendant’s inability to certify the responses. Plaintiff’s

ability and desire to complete discovery was part of the Motion that this Court

deferred its August 14, 2020 ruling on.

        16.     On or about August 24, 2020, Plaintiff’s Counsel found record of

meetings from years past, including notes regarding an October 20, 2017 meeting

with Plaintiff Kathie Cutrer. Plaintiff’s Counsel provided a statement via Affidavit



Response to Opposed Motion to Modify Scheduling Order                                  Page 6 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 7 of 20 PageID 1264



that did not embellish in any way and revealed only the facts that could be gleaned

as follows: (1) Counsel met with Ms. Cutrer; (2) the purpose of the meeting was to

review the EEOC’s Charge; (3) The form was completed; and (4) the form was mailed.

In Plaintiff’s Reply to Defendant’s Motion for Summary Judgment, she was candid

about only having a copy of the form before it was filled out and not being able to

locate a copy of the document that was mailed.

        17.     Upon receiving Plaintiff’s Reply to Defendant’s Motion for Summary

Judgment, Defendant’s counsel emailed Plaintiff’s counsel regarding his stated

intentions: “(1) the motion to disqualify you as counsel; and (2) disbarment . . .” See

Appendix Tab 3.

        18.     In Defendant’s Response to Plaintiff’s Reply to Defendant’s Motion for

Summary Judgment, Defendant called Plaintiff’s Counsel’s Affidavit a “sham”

because it was not supported by evidence except Counsel’s sworn statement.

        19.     On or about September 5, 2020, Defendant served Plaintiff with a Notice

of Intent to Depose Plaintiff Duces Tecum. See Appendix Tab 4.

        20.     On or about September 8, 2020, Plaintiff moved to quash Plaintiff’s

deposition notice to the extent that it required Plaintiff to appear in person.

        21.     Defendant seeks to modify the scheduling order to depose Plaintiff’s

Counsel alleging that Counsel has engaged in “apparent deception.”




Response to Opposed Motion to Modify Scheduling Order                         Page 7 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 8 of 20 PageID 1265



                                            ARGUMENT

        Defendant seeks to disqualify Plaintiff’s Counsel, depose Plaintiff’s Counsel,

and disbar Plaintiff’s Counsel. Defendant supports its Motion with only its argument

about absence of records and Plaintiff’s admission responses. This Brief will discuss

(A) the legal standard required to depose Plaintiff’s Counsel; and (B) the purported

contradictions in Plaintiff’s Admission Responses.

        (A) Defendant’s Motion fails to establish the legal prerequisites to
        depose Plaintiff’s Counsel.

        Defendant cites to Chandler v. Phoenix Services, 2020 WL 487503 (Jan. 30,

2020) to support its request that it be allowed to depose Plaintiff’s Counsel. But

Chandler does not apply here.

        Chandler was a case involving a patent dispute before the Federal Circuit court

that was at the heart of an antitrust lawsuit in the Northern District of Texas.

Chandler v. Phx. Servs., 419 F. Supp. 3d 972 (N.D. Tex. 2019). The Federal Circuit

held that one of the parties asserted a patent in bad faith and that the patent was

unenforceable for “inequitable conduct.” The Chandler plaintiffs in the Northern

District case alleged patent fraud and sham patent litigation, thus waiving

defendant’s privilege to the extent that there was already a finding by the Federal

Circuit court that the defendants engaged in inequitable conduct. Chandler v. Phx.

Servs., Civil Action No. 7:19-cv-00014-O, 2020 U.S. Dist. LEXIS 15702 (N.D. Tex. Jan.

30, 2020). Defendant’s attorneys were necessarily involved in what the Federal

Circuit court found was sham patent litigation.




Response to Opposed Motion to Modify Scheduling Order                        Page 8 of 20
  Case 4:18-cv-00159-O Document 81 Filed 09/09/20              Page 9 of 20 PageID 1266



        To depose an opposing attorney, the movant must prove three elements (1) no

other means exist to obtain the information than to depose opposing counsel; (2) the

information sought is relevant and non-privileged; and (3) the information is crucial

to the preparation of the case. Nguyen v. Excel Corp., 197 F.3d 200, 208 (5th Cir.

1999). All three elements must be proven.

        1.      Other means exist to obtain the information requested by
                Defendant.

        Defendant seeks to depose Plaintiff’s Counsel regarding the “signing and

mailing of the Draft Charge.”             Deposing Plaintiff’s Counsel will not reveal any

information that is not included in this Response because Plaintiff’s Counsel’s

information is entirely based on privileged notes of a meeting that occurred nearly

three years ago. Defendant has scheduled and noticed Plaintiff of its intent to depose

her on September 28, 2020. The supposition in Defendant’s Motion is that Plaintiff

has not yet been deposed. Defendant argues that its questions can only be answered

by Plaintiff’s Counsel. But many of the questions that Defendant poses in its Motion

are unknown to Plaintiff’s Counsel. And what is known to Plaintiff’s Counsel could

have been readily obtained by Defendant if its counsel politely requested it and did

not constantly threaten to sanction or disbar Plaintiff’s Counsel.            Defendant’s

Counsel’s behavior in this case has been quite untenable, and unbecoming of a

gentleman practicing in federal court. Defendant’s questions, as posed on Page 9 of

its Motion, are enumerated with answers as follows:

        Question:       What, if anything, allegedly happened to the Draft Charge after

        it was supposedly signed?

Response to Opposed Motion to Modify Scheduling Order                            Page 9 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20          Page 10 of 20 PageID 1267



        Answer:         The Charge was handed off to a legal assistant or paralegal for

        mailing.

        Question:       Why he has not been able to provide a copy of the supposedly

        signed document?

        Answer:         Plaintiff’s Counsel does not have a copy. Presumably either the

        legal assistant did not image the document, or the document was imaged but

        not stored correctly to Plaintiff’s electronic file. Plaintiff’s Counsel would be

        guessing as to which statement is true.

        Question:       Why the original unsigned yellow-highlighted copy receive from

        the EEOC remains in his file?

        Answer:         Defendant believes that there is an original EEOC charge in

        Plaintiff’s file because the unsigned EEOC charge provided in discovery has

        yellow highlights at the bottom. What Defendant believes is the original copy

        of the charge is only a scanned image of the document when it was received

        from the EEOC.          The discrepancy between documents without the yellow

        highlights is whether the document was printed in color or black and white. If

        the print-to-PDF function is set to black and white when a certain discovery

        response is created, the document will appear without color.

        Question: Why he is unable to produce a cover letter for allegedly having

        returned a verified charge to the EEOC.

        Answer: Plaintiff’s Counsel did not personally mail the charge. It was tasked

        to a legal assistant who likely drafted a cover letter and should have imaged it



Response to Opposed Motion to Modify Scheduling Order                         Page 10 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 11 of 20 PageID 1268



        with the Charge before mailing. Whether that happened is unbeknownst to

        Plaintiff’s Counsel.

        Question:       What, if any, documentary evidence does he possess to

        corroborate his naked claim of mailing?

        Answer:       Plaintiff’s Counsel relied on privileged meeting notes taken by

        Counsel regarding an October 2017 meeting with Plaintiff.

        Question: What billing records does he have regarding the alleged client

        meeting?

        Answer: Ms. Cutrer is not billed by the hour and does not receive hourly

        statements as might occur in a situation where an attorney bills against a

        retainer. But the notes from the meeting were taken down on the calendar

        schedule for the meeting and kept in a binder with notes from other meetings

        and consultations.

        Question: Why did he represent to the Court and the Defendant just one week

        before the discovery deadline that he had “diligently obtained” responses to

        Requests for Admission Nos. 22-24 and admitted Plaintiff had not signed the

        Draft Charge which still remained unperfected?

        Answer: Please see Plaintiff’s explanation in Section B of this Brief.

        Question: Why did he wait until three weeks after the discovery deadline to

        disclose the alleged facts in his affidavit instead of answering Interrogatory

        No. 22, et., etc., etc.?




Response to Opposed Motion to Modify Scheduling Order                       Page 11 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20            Page 12 of 20 PageID 1269



        Answer: Plaintiff’s Counsel did not know about the October 2017 meeting

        notes until August 24, 2020. See Appendix Tab 5.

        Plaintiff is not trying to fight the facts. (1) An EEOC letter was received; (2)

the letter stated that the document previously received constituted a charge; (3) the

letter stated that the EEOC may issue a right-to-sue letter if it did not hear from

Plaintiff within 30 days; (4) Plaintiff met with her attorney, who took notes of the

meeting; (5) Plaintiff singed the EEOC charge and it was mailed; (6) Plaintiff’s signed

charge was not in the EEOC’s file obtained by Defendant; (7) the individual

responsible for mailing the Charge presumably did not image it before mailing it; and

(8) no other information exists that Plaintiff’s Counsel is aware of regarding the

Charge.

        Defendant’s Counsel could have merely had a conversation with Plaintiff’s

Counsel. It is unlikely that the attorneys have had a single telephone conversation

since this suit was filed.          Despite multiple requests to conference, Defendant’s

Counsel has refused.          Not one telephone call to Defendant’s Counsel has been

returned.      Yet Defendant complains about its inability to obtain information.

Defendant had options to obtain information from Plaintiff but chose not to exercise

those options. See Appendix Tab 6.

        2.      The information sought by Defendant is privileged.

        To overcome attorney-client privilege, a party must prove that communication

or work product is intended to further continuing or further criminal or fraudulent

activity. Id at 6. “To invoke the crime-fraud exception, a party must establish a


Response to Opposed Motion to Modify Scheduling Order                         Page 12 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20          Page 13 of 20 PageID 1270



prima facie case that a crime has been committed.”             Chandler citing Indus.

Clearinghouse, Inc. v. Browning Mfg. Div. of Emerson Elec. Co., 953 F.2d 1004, 1008

(5th Cir. 1992). To make out a prima facie case, the movant “must produce evidence

such as will suffice until contradicted and overcome by other evidence . . . a case which

has proceeded upon sufficient proof to that stage where it will support [a] finding if

evidence to the contrary is disregarded.” Chandler citing In re Grand Jury Subpoena,

419 F.3d at 336 (quoting In re Int’l Sys. & Controls Corp. Sec. Litig., 693 F.2d 1235,

1242 (5th Cir. 1982).

        Only after a prima facie case is made regarding privilege exceptions can the

court entertain the possibility of deposing an opposing counsel because such practice

is disfavored by federal courts. Theriot v. Parrish of Jefferson, 185 F.3d 477, 491 (5th

Cir. 1999); see also Chandler at 7.

        The Texas Disciplinary Rules of Professional Conduct Rule 4.04 prohibits a

lawyer from presenting, participating in presenting, or threatening to present

disciplinary charges solely to gain an advantage in a civil matter.

        Here, Defendant’s Counsel has repeatedly threatened Plaintiff’s Counsel with

sanctions and disbarment. In the entire course of this Case, Defendant’s Counsel has

yet to return one telephone call to Plaintiff’s Counsel. Despite multiple requests to

conference in person or over the telephone, Defendant’s Counsel has refused.

Defendant’s Motion, and much of this litigation, has been driven by animus. This

animus is evident in Defendant’s sideways anger as exhibited in its sarcasm and




Response to Opposed Motion to Modify Scheduling Order                         Page 13 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20        Page 14 of 20 PageID 1271



excessive use of exclamation points. Defendant has an agenda—retribution for it

losing 11th Amendment Immunity.

        Defendant stated that this Court “need look no further” than Chandler for a

concise summary of the law regarding Defendant’s Motion. Docket 70 at 8. Plaintiff

agrees. Defendant failed to make a prima facie case that the crime-fraud exception,

or any other exception applies. Defendant did not provide any evidence that will

suffice until contradicted and overcome by other evidence.

        Unlike the defendants in Chandler, there has been no allegation of a crime or

fraudulent activity. Defendant alludes to “apparent deception” in its Memorandum

heading but failed to further expound on any specific allegation supported by

evidence. It is clear that Defendant intends to use the deposition proceeding to

attempt to develop evidence that could be used in its threatened disciplinary

proceedings or to make a case that the crime-fraud exception applies, but that is not

how the process works.

        In Chandler, the Federal Circuit court had already made a full inquiry into

what it described as “inequitable conduct” and issued a finding that was then used in

a completely separate antitrust case before the Northern District of Texas to support

disqualifying the counsel that engaged in the conduct found in the Federal Circuit

case.

        Here, there has been no inquiry and no finding that Plaintiff or her Counsel

engaged in any conduct that would give rise to any exception found in Chandler.




Response to Opposed Motion to Modify Scheduling Order                      Page 14 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20              Page 15 of 20 PageID 1272



Defendant seeks to depose Plaintiff’s Counsel about a privileged meeting and the

notes from that privileged meeting, which occurred nearly three years ago.

         Unlike the Chandler defendants, which engaged counsel to willfully perpetrate

sham patent litigation over a long period of time, Plaintiff’s counsel took notes in a

privileged meeting.

         Unlike the Chandler defendants, which orchestrated extensive antitrust

practices, Plaintiff was unlawfully discriminated against because of her disability

and then retaliated against after she refused a payoff.

         Unlike the Chandler plaintiffs, which presumably had clean hands, Defendant

has actually deceived this Court, attempted to deceive the Court of Appeals, and

outright rebelled against this Court’s jurisdiction.

         Like the Chandler attorneys, who assisted their clients in engaging in

“inequitable conduct,” Defendant’s attorneys assisted their client in engaging in

inequitable conduct when they assisted Defendant in justifying Defendant’s

retroactive firing of Ms. Cutrer by making statements about the firing that were

arguably untrue. But not once has Plaintiff’s counsel threatened to use disciplinary

proceedings against Defendant’s attorneys.              Defendant’s Counsel has made his

motives clear: he seeks to leverage the threat of disbarment in this litigation and use

it to gain an advantage.

         Plaintiff’s Counsel is not without flaws, but is willing to consider opposing

views.     For example, Defendant’s Counsel made a compelling argument that

Plaintiff’s original FCRA claim should be dismissed.             After contemplation and



Response to Opposed Motion to Modify Scheduling Order                          Page 15 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20          Page 16 of 20 PageID 1273



weighing the legal considerations, Plaintiff conceded to only move forward on her

discrimination claims. The same is true when mistakes are made. Mistakes happen,

and when confronted by a mistake, Plaintiff’s Counsel has reviewed the mistake in

question and made it right. See Appendix Tab 5.

        Defendant has not met its burden to invoke any privilege exception.

        3.   The information sought by Defendant is not crucial to the
        preparation of the case.

        Defendant has elevated the EEOC charge to a level that is not supported by

law. The EEOC stated clearly that the document it received in the instant case

constituted a charged. See Appendix Tab 7. Defendant’s conclusion that Plaintiff’s

Counsel’s Affidavit is a “sham” is based on the supposition that Plaintiff held more

information or explanation than was provided to the court. Plaintiff’s Counsel does

not. Plaintiff’s Counsel’s Affidavit was not presented as dispositive, nor should it be

considered dispositive because the EEOC itself ratified the complaint forwarded by

the Texas Workforce Commission as a valid charge—just not in the EEOC’s own form,

which is not required by statute.

        Defendant contends that “until receipt of the sham affidavit of Plaintiff’s

counsel [Defendant] had no reason to question the self-evident facts from the EEOC

file that Plaintiff had failed to file a sworn charge with the EEOC.” Docket 70 at 7.

But Defendant did have a reason to question whether a sworn charge was filed with

the EEOC because the EEOC instructed Ms. Cutrer that (1) the document it received

from the Texas Workforce Commission was a charge; and (2) that if the EEOC did

not receive its own form back, it could issue a right-to-sue letter, which it did.

Response to Opposed Motion to Modify Scheduling Order                         Page 16 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 17 of 20 PageID 1274



        There is no information that Defendant needs from Plaintiff’s Counsel to

prepare its case other than the information already provided by Plaintiff because

whether administrative remedies were exhausted is a question of law for the judge,

not a jury. And the court has sufficient information about the issues to make that

determination.

        (B) Plaintiff’s Counsel answered the Requests for Admissions
        based on what Defendant presented.

        The term “perfected charge” is nowhere to be found in statute, nor is it found

in any document or communication from the Texas Workforce Commission or the

EEOC to Ms. Cutrer or her counsel. The EEOC logs presented to this Court were

obtained by Defendants via a Freedom of Information Act Request. Plaintiff had no

knowledge of the logs before this lawsuit. Nor was Plaintiff privy to any actual

communications between the EEOC and Defendant. What Plaintiff had was a letter

from the EEOC stating that what she filed with the Texas Workforce Commission

constituted a charge. See Appendix Tab 7.

        Defendant has effectively attached to its various requests for admission two

narrowing criteria (1) a definition of the words “Perfected Charge” that does not

synthesize case law, EEOC regulations, or the words that the EEOC used in its

correspondence to Ms. Cutrer; and (2) a copy of an unsigned “Draft Charge” as defined

by Defendant. The questions asked by Defendant were narrowly tailored to suit its

self-serving definition of a “Perfected Charge.” Plaintiff answered the questions

within the parameters provided by Defendant.




Response to Opposed Motion to Modify Scheduling Order                       Page 17 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20         Page 18 of 20 PageID 1275



        For example, without considering a rule-synthesized definition of what a

“Perfected Charge” means, and only relying on Defendant’s self-serving definition,

Plaintiff had to answer “Admit” to Request No. 21 because the “Draft Charge”

provided by Defendant did not comport to Defendant’s self-serving definition of

“Perfected Charge.”

        Likewise, in Request No. 22, Plaintiff admitted that she never signed the

“Draft Charge” as provided by Defendant because looking at Defendant’s exhibit, it

was clear that it was not signed.

        In Requests Nos. 23 and 24, Plaintiff again answers the question based on

Defendant’s self-serving definition of “Perfected Charge,” which was not rule-

synthesized to consider case law, the EEOC’s regulations, or the written statements

made to the Ms. Cutrer and her counsel.

        There is no contradiction between Plaintiff’s Admissions and Plaintiff’s

Counsel’s affidavit because Plaintiff’s Counsel answered the questions as presented.


                                           CONCLUSION

        Defendant assumes that just because it resorts to a win-at-all-costs approach

that so does everyone else. Not so with Plaintiff or her counsel. Defendant assumes

that everyone will exercise the type of dishonesty that it exercised before this Court.

Defendant deceived this Court into granting its Motion to Dismiss based on case law

that Defendant failed to inform this Court was overturned. It was Defendant that

refused to exercise candor with this Court and the Court of Appeals prompting the

Court of Appeals to issue a letter ordering Defendant to answer its questions, only to


Response to Opposed Motion to Modify Scheduling Order                       Page 18 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20                   Page 19 of 20 PageID 1276



be rebuffed.       Defendant’s perception of the circumstances regarding Plaintiff

Counsel’s Affidavit are framed through the lens of the type of underhanded approach

Defendant would take—and has already taken. Afterall, Defendant still asserts to

this Court that it is not subject to its jurisdiction and is still entitled to immunity.

        Plaintiff has tried to cooperate with Defendant, including answering

Defendant’s questions directly in this Brief.                 Defendant’s motives in deposing

Plaintiff’s counsel, if they are what Defendant represent them to be, should be

satisfied by the explanations provided in this Brief. But Defendant has not met its

burden as outlined in Chandler.

        For the foregoing reasons, Plaintiff requests that this Court deny Defendant’s

Opposed Motion to Modify Scheduling Order.



                                                        Respectfully submitted,

                                                        By:

                                                        _______________________________
                                                        Joshua Graham Trial Lawyers
                                                        6924 Glenview Dr.
                                                        North Richland Hills, Texas 76180
                                                        Tel: (817) 789-4000
                                                        Fax: (817) 789-4001

                                                        Joshua Stewart Graham
                                                        SBN: 24080736
                                                        jsg@joshuagraham.com
                                                        Attorneys for Plaintiff




Response to Opposed Motion to Modify Scheduling Order                               Page 19 of 20
 Case 4:18-cv-00159-O Document 81 Filed 09/09/20                 Page 20 of 20 PageID 1277



                                 CERTIFICATE OF SERVICE

    I hereby certify that on or about September 9, 2020, I electronically submitted the

foregoing document with the Clerk of the Court for the United States District Court

for the Northern District of Texas using the electronic case fling system of the Court.

I certify that I have served all counsel of record by the Court’s electronic filing system

or U.S. Mail.



                                                        _______________________________
                                                        Joshua Stewart Graham




Response to Opposed Motion to Modify Scheduling Order                             Page 20 of 20
